DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Reasons for Allowance
Claims 1-8, 10-11 and 13-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8, 10-11 and 13-26 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the processing of the photon detection event signals is such that at least one of storing or transmission of the detection data uses less at least one of storage capacity or communication capacity than would be used by at least one of storage or transmission of the photon detection event signals directly, wherein the processing of the photon detection event signals comprises assigning the photon detection event signals between a plurality of time bins, and wherein each time bin has a width representing a time interval and the further processing resource is configured to at least one of modify or select a part of the time data in order to select or vary the width of the time bins.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (Patent No. US 10,527,728 B2) discloses a single-photon avalanche diode (SPAD) circuit configured to detect a photon, including a first input for receiving a first voltage (VSPAD), a second input for receiving a first signal (SHUTTER), a third input for receiving a second voltage (VDD), and an output.
Shepard et al. (Patent No. US 9,831,283 B2) discloses a single-photon avalanche diode including a central junction having a central p+ area and a deep-n well in contact with the central p+ area, a p-type guard ring disposed between the central junction and the deep-n well, and a shallow trench isolation separated from the central p+ area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878